Dismissed and Memorandum Opinion filed January 17, 2019.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00318-CV

                       LONE STAR PAVERS INC., Appellant
                                           V.
                             JOSE MURILLO, Appellee

                      On Appeal from the 151st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-01837

                   MEMORANDUM                       OPINION


         This is an appeal from a judgment signed March 17, 2018. The clerk’s record
was filed September 18, 2018. The reporter’s record was not filed. No brief was
filed.

         On November 29, 2018, this court issued an order stating that unless appellant
filed a brief on or before December 13, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                         2